Citation Nr: 0946922	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-34 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine 
disability, currently rated as 60 percent disabling.

2.  Entitlement to service connection for an acquired 
psychiatric disability, also claimed as secondary to a 
service-connected lumbar spine disability.

3.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs






ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 
1978.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
that denied service connection for a depressive disorder, a 
rating higher than 60 percent for a lumbar spine disability, 
and service connection for erectile dysfunction.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In November 2009, the Veteran requested a hearing before the 
Board in conjunction with his claims.  However, he did not 
specify whether he desired a hearing before the Board at his 
local regional office, whether he desired to testify before 
the Board via videoconference from his local regional office, 
or whether he desired a hearing before the Board to be held 
in Washington, D.C.  Accordingly, on remand the Veteran 
should be asked to specify which type of hearing he desires 
and the RO should schedule such a hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2009).

In addition, in November 2009, the Veteran submitted 
additional evidence in support of his claims after his appeal 
had been certified to the Board in October 2009.  38 C.F.R. 
§ 19.37 (2009).  However, he did not submit a waiver of 
initial consideration of that evidence by the RO.  In fact, 
the Veteran wrote, "you certified my case to BVA.  Please re-
call back said record to evaluate locally and consideration 
of all my claims pending and to consider med. cert. by Dra. 
Ortiz enclosed."  Therefore, the Board finds that the Veteran 
has specifically requested RO consideration of the newly 
submitted evidence.  The Board finds that the RO should 
consider the additional medical evidence prior to the Board's 
appellate review of the issues on appeal.  Disabled Am. 
Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003); VAOPGCPREC 1-2003, 69 Fed. Reg. 25177 
(2004).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to specify which type 
of hearing before the Board he desires and 
then schedule the Veteran for that type of 
hearing before the Board.

2.  Then, readjudicate the claims with 
consideration of evidence received in 
November 2009 and any other evidence added 
to the record since the issuance of the 
Supplemental Statement of the Case in 
September 2009.  If the decision remains 
adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the applicable period of time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for 



Veterans Claims for development or other action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

